COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and Humphreys
Argued at Alexandria, Virginia


MANUEL WALSTON
                                                  OPINION BY
v.   Record No. 1648-00-4          CHIEF JUDGE JOHANNA L. FITZPATRICK
                                              FEBRUARY 5, 2002
COUNTY OF ARLINGTON


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                      Paul F. Sheridan, Judge

          Lynndolyn T. Mitchell (Robert L.
          Tomlinson II; Tomlinson & Associates, on
          brief), for appellant.

          Jason L. McCandless, Assistant Commonwealth's
          Attorney, for appellee.


     Manuel Walston was convicted in a bench trial of failure to

report a towed vehicle in violation of Arlington County Code

§ 14.2-38.2(B).      The sole issue on appeal is whether the trial

court erred in denying appellant's motion to strike the evidence

as insufficient. 1    For the following reasons, we affirm

appellant's conviction.

                                   I.

     Under familiar principles of appellate review, we examine the

evidence in the light most favorable to the Commonwealth, the

prevailing party below, granting to it all reasonable inferences


     1
       The record in this case does not contain a transcript of
the hearing, and the evidence presented by the parties has been
summarized in a written statement of facts.
fairly deducible therefrom.   See Juares v. Commonwealth, 26 Va.

App. 154, 156, 493 S.E.2d 677, 678 (1997).

     So viewed, the evidence established that on January 22,

2000, at 8:00 a.m. Patrick Timothy Murphy parked his car in a

parking lot adjacent to an open CVS drugstore.     He entered the

store, purchased several items and three to four minutes later

returned to the parking lot to find his automobile missing.      He

called his wife and asked her to report the "theft" to the

police.

     Officer Ahn, of the Arlington County Police Department,

received the complaint at 8:08 a.m. and began to check the

towing companies located on South Jefferson Davis Highway in

Arlington County to see whether the car had been towed.     He

located the vehicle and determined that it had been towed by

Manuel Walston of Frank's Towing.      Walston told Officer Ahn that

he towed the car because the drugstore did not open until

9:00 a.m. and he had seen Murphy's car in the lot at 7:00 a.m.

Appellant stated that he checked the hood of the vehicle before

he towed it and the hood was cool.

     Officer Ahn asked Walston why he failed to call in the tow

to the Arlington police as required.     Walston gave the officer

three different versions of the facts surrounding the tow call.

First, he said he had called in the tow but the dispatcher did

not follow up on the information.      Next, he stated that he


                               - 2 -
called in the tow but the reception was bad.    Finally, he

admitted he did not call in the tow because he had no radio.

     Appellant presented no additional evidence and moved to

strike the County's case.   He argued that: (1) Arlington County

Code § 14.2-38.2(B) placed no duty on a tow truck operator to

give the required notice; (2) there was no evidence establishing

the ownership or control of the parking lot or parking space;

and (3) the Arlington County code section should be strictly

construed against the County.

     The trial court denied appellant's motion.     It found that

Walston's statements to the police officer proved his agency

relationship to the owner of the property and to the tow

operator.   Additionally, the County's evidence established that

appellant recognized his obligation to give notice as required

by the Arlington County Code and that he failed to do so.

                                  II.

     In reviewing the sufficiency of the evidence, "the judgment

of the trial court sitting without a jury is entitled to the

same weight as a jury verdict."     Saunders v. Commonwealth, 242
Va. 107, 113, 406 S.E.2d 39, 42, cert. denied, 502 U.S. 944

(1991).

     "[T]he trial court's judgment will not be set aside unless

plainly wrong or without evidence to support it."     Hunley v.

Commonwealth, 30 Va. App. 556, 559, 518 S.E.2d 347, 349 (1999).


                                - 3 -
     Under familiar principles, penal statutes must be strictly

construed against the Commonwealth.     Stevenson v. City of Falls

Church, 243 Va. 434, 436, 416 S.E.2d 435, 437 (1992).     However,

when statutory construction is required, we construe a statute

to promote the end for which it was enacted, if such an

interpretation can reasonably be made from the language used.

VEPCO v. Board of County Supervisors, 226 Va. 382, 387-88, 309
S.E.2d 308, 311 (1983); Woolfolk v. Commonwealth, 18 Va. App.
840, 847, 447 S.E.2d 530, 533 (1994).    Thus, a statute should be

read to give reasonable effect to the words used "and to promote

the ability of the enactment to remedy the mischief at which it

is directed."    Jones v. Conwell, 227 Va. 176, 181, 314 S.E.2d
61, 64 (1984).   "Where a particular construction of a statute

will result in an absurdity, some other reasonable construction

which will not produce the absurdity will be found."     Miller v.

Commonwealth, 180 Va. 36, 41, 21 S.E.2d 721, 723 (1942).

                                III.

     Appellant contends that Arlington County Code

§ 14.2-38.2(B) requires the "owner, operator, or lessee of any

parking lot . . . or the authorized agent or the one having

control of such premises" to notify the police department of the

tow rather than the tow truck driver.    This argument is without

merit.




                               - 4 -
Arlington County Code § 14.2-38.2(B) states:

     It shall be lawful for any owner, operator,
     or lessee of any parking lot or parking area
     or space therein or part thereof, or of any
     other lot or building, or the authorized
     agent of the one having control of such
     premises to have any motor vehicle occupying
     such lot, area, space, or building, or part
     thereof, without the permission of such
     owner, operator, lessee, or authorized agent
     of the one having control of such premises
     removed by a tow truck service to a garage
     licensed by Arlington County or to a garage
     licensed by Fairfax County or the cities of
     Alexandria or Falls Church located within
     (3) miles of the boundary of Arlington
     County open for retrieval of vehicles by the
     owner or custodian twenty-four (24) hours
     per day, provided notice of such action
     shall be given before the vehicle is removed
     from the premises by the tow truck service
     to the Arlington County Police Department.
     Notice shall consist of:

     (1) The name of the tow truck operator and
         tow truck service removing the vehicle;
     (2) A description of the vehicle towed;
     (3) The location of the trespassing vehicle
         and the time the tow truck service was
         contacted, except that the notice need
         not contain the time of contact if such
         tow was made pursuant to a pre-existing
         written contract;
     (4) Where the vehicle is towed; and
     (5) The name and address of the private
         property owner or designee who signed the
         written agreement to authorize the
         removal of vehicles from the property, or
         in those instances where a written
         agreement is not required, the name and
         address of the person authorizing the
         tow.

     Any infraction of this subsection is
     unlawful and shall constitute a traffic
     infraction punishable by a fine of not more
     than one hundred dollars ($100.00). Such
     failure to report shall limit the amount
                        - 5 -
          which may be charged for the storage and
          safe-keeping of the towed vehicle to an
          amount no greater than that charged for one
          (1) day of storage and safe-keeping.

(Emphasis added.)

     Applying well established principles of statutory

construction to the instant case, the plain meaning of "notice

of such action shall be given before the vehicle is removed from

the premises by the tow truck service to the Arlington County

Police Department" is that the burden to call in the tow to the

police lies with the tow truck service, not the premises' owner,

operator, lessee, or authorized agent of the entity in control

of the premises.    When we construe the words "by the tow truck

service," giving them their ordinary meaning and reading the

notice requirement in conjunction with the penalty provision for

failure to provide such notice, the statutory language clearly

creates an obligation on the part of the tow truck operator to

call in the tow.    Any other reading would "result in an

absurdity."   See Miller, 180 Va. at 10, 21 S.E.2d at 723.

     Thus, the statutory language specifically delineates what

the tow truck driver must do before his action in towing a motor

vehicle is deemed "lawful."   He must, inter alia, provide

"notice" before the vehicle may be removed from the premises.

If he does so, he is protected by the statutory scheme, and he

may tow, store the vehicle and charge a storage fee until it is

redeemed by the owner.   If he does not follow the procedures set

                               - 6 -
out by Arlington County Code § 14.2-38.2(B), the tow truck

driver is subject to two penalties:      a conviction of a traffic

infraction 2 and a limitation of costs to "one (1) day of storage"

fees.       Additionally, the notice required by the statute includes

facts that only the tow truck operator would know, such as the

name of the tow truck operator, the name of the tow truck

service removing the vehicle, and where the vehicle is towed.

        In the instant case, the evidence established that

appellant knew he was required to call in the tow to the police

and that he failed to do so.      Appellant gave three conflicting

scenarios to Officer Ahn about why he failed to call in the tow

to the police and finally admitted he lied.

               The credibility of a witness and the
               inferences to be drawn from proven facts are
               matters solely for the fact finder's
               determination. See Long v. Commonwealth, 8
Va. App. 194, 199, 379 S.E.2d 473, 476
               (1989). In its role of judging witness
               credibility, the fact finder is entitled to
               disbelieve the self-serving testimony of the
               accused and to conclude that the accused is
               lying to conceal his guilt. See Speight v.
               Commonwealth, 4 Va. App. 83, 88, 354 S.E.2d
95, 98 (1987) (en banc).

Marable v. Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d
233, 235 (1998).      Appellant's disingenuous statements allowed

the trial court to disbelieve all of appellant's testimony and




        2
       "Traffic infraction" means a violation of law punishable
as provided in Code § 46.2-113, which is neither a felony nor a
misdemeanor. Code § 46.2-100.
                              - 7 -
find that he failed to notify the police contrary to the

requirements of Arlington County Code § 14.2-38.2(B). 3

     Next, appellant contends that, properly applied, a penal

statute must be construed narrowly against the County.    While we

agree with this proposition, it does not change the outcome of

this case.   "We will not construe a penal statute in a manner

that requires us to disregard the clear and obvious meaning of

the statute."   Huddleston v. United States, 415 U.S. 814, 831

(1974).   The plain meaning of Arlington County Code

§ 14.2-38.2(B) placed the burden on appellant, the tow truck

operator, to call in the tow information.   He failed to do so,

and for this reason we affirm appellant's conviction.

                                                           Affirmed.




     3
       Appellant also contends that the trial court erred when it
found the evidence sufficient to establish his agency
relationship to the owner of the property and to the tow
operator. Because we do not find this to be a statutory
requirement of the County, we do not address it further.
                              - 8 -